DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "wherein the nitrate salt" in line two of each respective claim.  There is insufficient antecedent basis for this limitation in the claims.  Claim 8, from which claims 10 and 11 depend, recites a nitric acid-containing eluent; however, the claim does not mention a nitrate salt.
Moreover, the claims are rendered further indefinite because they recite that the nitrate salt is selected from alkali or alkaline earth metal hydroxides, not nitrates.  It therefore becomes unclear if the intent was to further limit the hydroxide-containing element of claim 8 to alkali or alkaline earth metal hydroxides, or if applicants 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameh et al (US 5,508,010).
The instant claims are drawn to a method for purifying a molybdenum-99 (Mo-99) feed stream by contacting the stream with an anion exchange media to absorb Mo-99, and then contacting the Mo-99-absorbed media with an eluent solution comprising nitric acid and a nitrate salt.
Sameh et al teach a method of separating fission molybdenum, e.g. Mo-99, by contacting a solution comprising Mo-99 with a basic ion exchanger, followed by contact 
Sameh et al do not expressly teach contacting the ion exchange media with both nitric acid and a nitrate salt; however, the reference does teach that nitric acid or a nitrate solution, or, a mixture thereof may be used (col. 3, lines 34-35).  The instant claims are therefore rendered obvious over Sameh et al, since the reference provides a general teaching the both nitric acid and salts thereof may be added to the ion exchange media concurrently.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameh et al as applied to claims 1-5 and 7 above, and further in view of Ali et al (Radiochimica Acta, 1987).  The instant claims further limits the MO-99 feed stream to being an aqueous hydroxide solution.  Sameh et al do not teach this limitation; however, Ali et al teach production techniques for fission Mo-99, wherein a solution comprising Mo-99 is treated with 6M potassium hydroxide in order to limit decay losses (page 67).
Therefore, the instant claims is rendered obvious by the combined reference teachings, since Ali et al suggests that a feed stream comprising Mo-99 that is to be purified may comprise an aqueous hydroxide solution of said Mo-99 depending on how the feed stream was prepared.

Claims 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameh et al in view of Glenn et al (US 8,449,850).

Sameh et al teach a method of separating fission molybdenum, e.g. Mo-99, by contacting a solution comprising Mo-99 with a basic ion exchanger, followed by contact of the basic ion exchanger with a 0.5 MNO3 solution (the M is hydrogen, or a cation such as sodium) (col. 3, line 34 to col. 5, line 2).
Sameh et al does not teach subsequent contact of the Mo-99 absorbed media with a hydroxide-containing solution; however, Glenn et al teach a method for extraction and processing of Mo-99, wherein after contacting a solution of Mo-99 with a sorbent column, and washing with nitric acid, the Mo-absorbed absorbent is contacted with sodium hydroxide (col. 7, lines 23-41; col. 9, lines 22-35).
The instant claims are rendered obvious by the combined reference teachings, since Glenn et al provide a motivation for adding a hydroxide-containing eluent to an absorbent media comprising absorbed Mo-99 that has been treated with nitric acid, said motivating being to minimize contaminants of the Mo-99 solution, e.g. iodine, antimony, and ruthenium.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sameh et al and Glenn et al as applied to claims 8-14 and 16-18 above, and further in view of Ali et al.
The instant claims further limits the MO-99 feed stream to being an aqueous hydroxide solution.  Sameh et al and Glenn et al do not specifically teach this limitation; however, Ali et al teach production techniques for fission Mo-99, wherein a solution comprising Mo-99 is treated with 6M potassium hydroxide in order to limit decay losses (page 67).
Therefore, the instant claims is rendered obvious by the combined reference teachings, since Ali et al suggests that a feed stream comprising Mo-99 that is to be purified may comprise an aqueous hydroxide solution of said Mo-99 depending on how the feed stream was prepared.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622